Election/Restrictions
This application contains claims directed to the following patentably distinct species:

Applicant is to elect one of the body protection devices:
Species A: Figures 3A-3F, 4, 5A-5C, 6A-6C, 9A-9B
Species B: Figure 7
Species C: Figures 17A-17F, 18A-18K
If Applicant Elects Species A: Applicant is to elect one of the below Species:
	Species A1: Figure 3A-3B
Species A2: Figure 4
Species A3: Figure 5A-5C
Species A4: Figures 6A-6C
Species A5: Figure 10A
Species A6: Figure 10A
Species A7: Figure 10C-10E
	Species A8: Figure 10F
	Species A9: Figure 10G
	Species A10: Figure 10H
	Species A11: Figure 10I
	Species A12: Figure 10J
	Species A13: Figure 12A
	Species A14: Figure 13A-13B, 14A-14F
Species A15: Figure 15A-15B, 16A-16H

Sub-Species A1a: Figure 3C
Sub-Species A1b: Figure 3D
Sub-Species A1c: Figure 3E-3F

If Applicant Elects Species A12: Applicant is to elect one of the below Sub-Species:
Sub-Species A12a: Figure 11A
Sub-Species A12b: Figure 11B
Sub-Species A12c: Figure 11C
Sub-Species A12d: Figure 11D

If Applicant Elects Species C Applicant is to elect one of the below Species: 
Species C1: Figure 17A-17B, 18A-18B, 18F
Species C2: Figure 17C, 18C
Species C3: Figure 17D
Species C4: Figure 17E
Species C5: Figure 17F
Species C6: Figure 18D
Species C7: Figure 18E
Species C8: Figure 18G
Species C9: Figure 18H
Species C10: Figure 18I
Species C11: Figures 18J-18K

Sub-Species C5a: overlapping portions as shown in Figure 17F
Sub-Species C5b: overlapping portions as shown in Figure 10E 

If Applicant Elects Species B, C1-C4, C7-C8: Applicant is to elect one of the below Sub-Species:
Sub-Species l: Figure 8A
Sub-Species ll: Figure 8B-8C
Sub-Species lll: Figure 8D

Figures 1 and 2 appear to be generic.

The species are independent or distinct because Species A depicts a hard hat and Species B depicts a pair of pants with thin force absorbing members/member, Species C depicts a headband. In addition, these species are not obvious variants of each other based on the current record. 

The species of A are independent or distinct because Species A1 depicts a protective hat that fully encloses individual thin force absorbing members, Species A2 depicts a hat with a plurality of thin force absorbing members formed as strips that are either separate or joined with a common base, Species A3 depicts a hat with a brim and a plurality of bent shape thin force absorbing members and thin force absorbing 
Sub-Species of A1 are independent or distinct because A1a depicts a thin force absorbing member having a gradient having one end smaller in length than a second end, Sub-Species A1b depicts a thin force absorbing member formed in two pieces, the first force absorbing member having a gradient having one end smaller in length than a second end and the second force absorbing member being the same thickness at a first and second end, Sub-Species A1c depicts a first and second thin force absorbing member, the first force absorbing member slid over and overlapped with the second absorbing member. In addition, these species are not obvious variants of each other based on the current record.
	The Sub-Species of A12 are independent or distinct because Sub-Species A12a depicts the thin force absorbing members are horizontal and have opposing angled surfaces, Sub-Species A12b depicts the thin force absorbing members are horizontal and has two extensions that overlap, Sub-Species A12c depicts the thin force absorbing members are horizontal and has three extensions that overlap and three attachment points to a protection device, Sub-Species A12d depicts the thin force absorbing members are horizontal having multiple opposing angle surfaces that overlap
	
The species of C are independent or distinct because Species C1 depicts a headband having multiple thin force absorbing members within or on a headband, Species C2 depicts a headband having one thin force absorbing member conforming to the shape of the headband, Species C3 depicts a headband having two thin force absorbing members conforming to the shape of the headband, Species C4 depicts a headband having two thin force absorbing members conforming to the shape of the 
The Sub-Species of C5 are independent or distinct because Sub-Species C5a depicts thin force absorbing members having angles that overlap, Sub-Species C5b depicts thin force absorbing members that have a plurality of teeth-shaped extensions that overlap or interlace. In addition, these species are not obvious variants of each other based on the current record.
The species of B, C1-C4, C7-C8 are independent or distinct because Sub-Species l depicts the thin force absorbing members being between an interior and exterior surface of the clothing, Species ll depicts the thin force absorbing members 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
 ⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant was not contacted to make an oral election to be above restriction requirement due to the complexity of the restriction requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732